            Case 1:19-cv-00408-TNM Document 50 Filed 01/22/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY, et al.,

                               Plaintiffs,
                                                             Civil Action No. 1:19-cv-00408 (TNM)
       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                               Defendants.




      SUPPLEMENTAL NOTICE REGARDING SECTION 2808 CONSTRUCTION
       Defendants hereby provide this supplemental notice to the Court regarding the timing of

ground-disturbing activities arising from construction authorized pursuant to 10 U.S.C. § 2808.

       In a previous notice filed September 3, 2019, Defendants anticipated the earliest date on

which any ground-disturbing activities could occur for these projects was 20 days after contract

award, and the earliest date on which substantial construction could occur for these projects was

40 days after contract award. Declaration of Brigadier General Glenn A. Goddard ¶ 10, ECF

No. 37-3. Although it will be adhering to this timeline for certain projects, the Corps is now

positioned to begin ground-disturbing activities as early as five days after contract award and

substantial construction as early as ten days after contract award, due to efficiencies that have been

gained during the award and administration of the first several construction contracts. Further

details regarding the anticipated start times for ground disturbing activities and substantial

construction for the § 2808 projects are provided in the Second Declaration of Brigadier General

Glenn A. Goddard, attached as Exhibit A to this notice.
        Case 1:19-cv-00408-TNM Document 50 Filed 01/22/20 Page 2 of 2


Dated: January 22, 2020


                             Respectfully submitted,


                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    JAMES M. BURNHAM
                                    Deputy Assistant Attorney General

                                    ALEXANDER K. HAAS
                                    Director, Federal Programs Branch

                                    ANTHONY J. COPPOLINO
                                    Deputy Director, Federal Programs Branch

                                    /s/ Leslie Cooper Vigen
                                    LESLIE COOPER VIGEN
                                    Trial Attorney (D.C. Bar No. 1019782)

                                    ANDREW I. WARDEN
                                    Senior Trial Counsel
                                    KATHRYN C. DAVIS
                                    MICHAEL J. GERARDI
                                    RACHAEL L. WESTMORELAND
                                    Trial Attorneys
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, DC 20005
                                    Tel: (202) 305-0727
                                    Fax: (202) 616-8470
                                    Email: Leslie.Vigen@usdoj.gov

                                    Counsel for Defendants




                                       2
Case 1:19-cv-00408-TNM Document 50-1 Filed 01/22/20 Page 1 of 2
Case 1:19-cv-00408-TNM Document 50-1 Filed 01/22/20 Page 2 of 2
